Citation Nr: 1028123	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-26 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include asbestosis and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946, 
and from May 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  The Veteran testified 
at a hearing before an RO Decision Review Officer in June 2009.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The more persuasive, competent, and probative evidence is against 
a finding that a chronic respiratory disorder, to include 
asbestosis and chronic obstructive pulmonary disease, is related 
to service, or was caused by or aggravated by a service-connected 
disability, or that any bronchiectasis manifested to a 
compensable degree within a year following separation from active 
duty.


CONCLUSION OF LAW

A chronic respiratory disorder, to include asbestosis and chronic 
obstructive pulmonary disease, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 
 
VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of a letter sent in June 
2007.  This document provided notice of what part of that 
evidence was to be provided by the claimant, and notice of what 
part VA would attempt to obtain.  

The RO informed the Veteran of the criteria which would provide a 
basis for the service connection claim on appeal and decided 
below.  The RO has provided adequate notice of how effective 
dates are assigned.  The claims were subsequently readjudicated 
most recently in a January 2010 supplemental statement of the 
case.  To the extent the appellant did not receive full notice 
prior to the initial decision, after pertinent notice was 
provided, the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim on appeal.  In any 
event, the claimant has never alleged how any content error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment records, and 
records of medical treatment received privately and from VA, and 
VA examination reports.  Findings from the examination reports 
are adequate for the purposes of deciding the claim decided on 
appeal.  See Stefl v. Nicholson, 21 Vet. App.120, 124 (2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been requested and/or obtained and would be 
necessary for a fair adjudication of the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

Relevant Law and Regulations

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  
Bronchiectasis is defined as a chronic dilatation of the bronchi 
marked by fetid breath and paroxysmal coughing, with the 
expectoration of mucopurulent matter.  See Dorland's Illustrated 
Medical Dictionary 225 (31st ed. 2007).  
 
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.



Analysis

The Veteran claims service connection for a chronic respiratory 
disorder, which he originally claimed as asbestosis, on the basis 
of exposure to asbestos onboard ships during service in the Navy.  

The Veteran's service records for his two periods of service show 
that his service included service on board ships.  

Service treatment records dated during the Veteran's first period 
of service show that he was seen in April 1945 for complaints of 
pain in the chest.  On examination the condition of the lungs was 
poor for good percussion.  Auscultation revealed inspiratory and 
expiratory rhonchi over the entire right chest but more 
pronounced over the right anterior upper chest.  The treatment 
provider opined that a diagnosis was unclear, and he ordered 
further studies with X-ray examination to rule out a possibility 
of mediastinal mass or primary lung pathology.  

The Veteran was transferred and admitted for further testing in 
April 1945.  At that time the Veteran reported he did not have 
any subjective symptoms.  Physical examination and X-ray were 
negative, and the report noted that the Veteran did not require 
any treatment.

At the Veteran's May 1946 discharge examination, evaluation of 
the respiratory system, bronchi, lungs, pleura, etcetera, was 
normal; and X-ray examination was negative.

At the Veteran's May 1951 examination at the time of enlistment 
for his second period of service, the Veteran reported that he 
had not had, nor was having, any asthma, dyspnea, pneumonia, pain 
or pressure in the chest, or chronic cough.  At that time he 
reported that he had worked for five years as a coal miner.  On 
examination, the evaluation of the respiratory system was normal.

The report of a May 1955 examination prior to discharge shows 
that on examination, the evaluation of the lungs and chest was 
normal.  An associated service report of chest X-ray examination 
contains negative findings and records that no defects were noted 
on examination.  The report of chest X-ray examination contains 
negative findings.  

Private treatment records include a January 1997 report showing 
that X-ray examination revealed parenchymal abnormalities 
consistent with pneumoconiosis, but no pleural abnormalities 
consistent with pneumoconiosis.  Other comments indicated there 
was interstitial lung disease consistent with asbestos 
exposure/asbestos related disease.

In a July 1997 letter from James P. Krainson, M.D., F.C.C.P., he 
reported on a pulmonary medical consultation regarding the 
Veteran in relation to asbestos related disease.  He noted that 
the Veteran described occupational exposure to asbestos materials 
with a latency period of greater than 15 years from the time of 
exposure to the time of development of signs and symptoms.  The 
Veteran reported complaints of dyspnea with walking one flight of 
stairs.  The examiner reported that the Veteran had a past 
history of smoking tobacco from age eighteen to forty five.  Dr. 
Krainson commented on recent pulmonary function studies, which he 
interpreted as showing changes of mild obstructive disease.  

Dr. Krainson's statement concluded with an impression that the 
Veteran had a history of significant exposure to asbestosis; a 
latency period of greater than 15 years from the time of exposure 
to the time of development of signs and symptoms of asbestos 
related disease; and that chest X-rays showed small irregular 
opacities with an "ILO" grading of 1/0. 

The report of a September 2008 VA respiratory examination shows 
that the examiner reviewed the evidence on file and contained in 
VA's Computerized Patient Record System (CPRS).  The report 
contains a summary of that evidence including VA treatment record 
evidence demonstrating that the Veteran was examined in August 
2002 for follow-up of "Black Lung" disease with a reported 
occupational history of working in mines for five years and at 
steel mills for 20 years; and noting findings from a May 2003 
chest X-ray of minimal linear density region of lingual-fibrosis 
lingual.  After examination the report contains a diagnosis of 
chronic obstructive pulmonary disease, and history of asbestos 
exposure.  

The examiner commented that although the Veteran had successfully 
participated in a legal settlement for asbestos exposure, the 
chest X-rays failed to show any calcified pleural plaques, and 
the X-ray reports' findings were essentially of mild scarring or 
fibrosis.  The examiner noted the Veteran's history of working in 
mines and steel mills with an associated diagnosis of 
pneumoconiosis in the past; and a history of over 40 years of 
cigarette smoking.  The examiner opined that this history, 
combined with the clinical findings of chronic obstructive 
pulmonary disease, was all suggestive of chronic obstructive 
pulmonary disease.  The examiner further opined that he could not 
confirm a diagnosis of pulmonary asbestosis without resorting to 
mere speculation.  

The report of a January 2010 VA respiratory examination shows 
that the examiner reviewed the claims file in order to provide an 
opinion.  In part, the examiner noted that VA chest X-rays in 
September 2002, August 2007, and September 2008 showed findings 
of pulmonary fibrosis, minor parenchymal scarring, and mild 
scarring in the upper fields, respectively; however, there was no 
mention of "pleural plaques," which the examiner stated was 
diagnostic for asbestosis.

The report contains diagnoses of (1) nicotine abuse, in remission 
(quit 1990); (2) status post black lung disease 
(pneumoconiosis/silicosis); and (3) COPD.  The report indicates 
that the problem associated with the diagnosis was a respiratory 
disease (COPD) due to asbestosis.

The examiner opined that it was not likely that the Veteran's 
COPD was the same as the chest pain in service, and it was not 
likely that the Veteran's COPD was the result of asbestos 
exposure during active duty.  As rationale for that opinion, the 
examiner noted the following.  First, there was no medical 
relationship between the development of chest pain in 1945 and 
the appearance of COPD years later.  Second, there was no medical 
data that showed the characteristic changes on either X-ray or 
computed tomography (CT) scanning of asbestosis.  Third, it was a 
known medical fact that prolonged asbestos exposure can lead to 
the development of COPD; however, the Veteran had a history of 
decades of nicotine abuse, and 25 years of environmental 
respiratory contamination working in the steel mills for 20 years 
and the coal mines for five years.  

In summary, the Veteran was seen in service only on one occasion 
for complaints of pain in the chest, and symptoms of poor 
percussion and rhonchi; with an initial diagnosis noted to be 
unclear, and to rule out a possibility of mediastinal mass or 
primary lung pathology.  However, further examination and testing 
was negative and there were no further complaints or findings 
during the first period of service, or during the second period, 
referable to the claimed respiratory disorder.  Subsequent 
relevant X-ray and examination findings and evaluations in 
service were negative or normal.

After service, the first indication of any respiratory pathology 
is not shown until 1997, when in January 1997, a report of X-ray 
examination showed parenchymal abnormalities consistent with 
pneumoconiosis.  Pneumoconiosis can be defined as tissue reaction 
after a deposition of large amounts of dust or other particulate 
matter in the lungs, including coal dust and asbestosis; usually 
seen in workers in certain occupations and in residents of areas 
with excessive particulate matter in the air.  See Dorland's 
Illustrated Medical Dictionary 1491 (31st ed. 2007).  Asbestosis 
is a type of pneumoconiosis, for which the particulate matter is 
asbestos.  Id.

The period of time after the last period of service ended in May 
1955 until 1997 without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service).  Although the Veteran testified at the June 
2009 hearing that treatment providers found a spot on his lung in 
1957, there is no referable medical evidence until 1997.  The RO 
requested records from treatment providers identified by the 
Veteran, Hammond Clinic and Saint Margaret Mercy; however, they 
responded that they did not have any relevant records.  

None of the medical evidence provides evidence of a link between 
the current respiratory disorder and any incident of service.  
The opinion provided by Dr. Krainson indicated that the 
etiological agent was related to occupational exposure to 
asbestos.  There is no indication in his statement to relate the 
respiratory disorder to service.  Rather he noted a past long-
term history of smoking, and an occupational exposure to asbestos 
materials.  

The opinions contained in the two VA examination reports 
discussed above, clearly link the currently diagnosed respiratory 
disorder to the reported history of 25 years of 
environmental/occupational respiratory contamination due to 
working in the steel mills for 20 years and the coal mines for 
five years; and decades of nicotine abuse.  There are no other 
opinions or other competent evidence to relate the claimed 
disorder to service.  

On evaluating all of the medical evidence on file, there is no 
medical evidence establishing a relationship between the claimed 
respiratory disorder and service, to include as due to any 
service-connected disability.  Finally, there is no evidence of a 
respiratory disorder of bronchiectasis dated within one year of 
separation from active duty service, such that service connection 
could be warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence); see Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, specialized training is 
required for a determination as to diagnosis and causation.  The 
record does not show that the Veteran has such training or 
expertise.

Based on the foregoing, the Board concludes that the claims for 
service connection for a chronic respiratory disorder, to include 
asbestosis and chronic obstructive pulmonary disease must be 
denied.  After considering all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  In 
reaching the decision, the Board considered the "benefit of the 
doubt" doctrine, however, this record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic respiratory disorder, to include 
asbestosis and chronic obstructive pulmonary disease, is denied.





____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


